 

SEVERANCE AGREEMENT

AND GENERAL RELEASE

 

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made effective as
of the date set forth below by and between Justin Begnaud (“Employee”), on the
one hand, and each of Crimson Forest Entertainment Group, Inc., a Nevada
corporation (“Crimson”), Crimson Forest Entertainment (USA) LLC, a California
limited liability company, Unknown Caller LLC, a California limited liability
company, Convergence The Movie, LLC, a California limited liability company,
Nian The Movie, LLC, a California limited liability company, Crimson Forest
Films (Canada) Ltd., a British Columbia company, and Crimson Forest Films Pty
Ltd, an Australian company (severally and collectively, “Company”), on the other
hand. In consideration of the mutual covenants, terms and conditions contained
herein, Employee and Company agree as follows:

 

1. Separation of Employment: Employee resigned from his positions with all
companies comprising the Company, and has been separated for all purposes
effective December 31, 2014 (the “Effective Date”). As of the Effective Date,
Employee also resigned from the Board of Directors of Crimson, as well as any
and all officer positions held by Employee with Crimson and all other companies
comprising the Company. Employee acknowledges that he has received full payment
for any and all outstanding wages, commissions, bonuses, business expenses and
accrued but unused vacation pay, and that Employee is not owed any further
payment as a result of his employment by the Company, except as set forth below.
The Company shall reflect such resignation on its Form 8-K filing with the SEC
reflecting this event. As of the Effective Date, Employee also resigns as an
officer, director and/or manager of any other direct or indirect subsidiaries of
the Company, to the extent Employee ever held any such positions.

 

2. Payment: In exchange for Employee’s entering into this Agreement, Company
agrees to pay to Employee c/o Costa Abrams & Coate, LLP Attorney Client Trust
Account (the “CA&C Account”), the total gross sum of ten thousand dollars
($10,000), less only such deductions as may be made by the receiving bank. This
amount includes all expenses associated with Employee’s employment by Company,
including, without limitation, Employee’s recent trip to Hawaii on behalf of the
Company (including his decision to include family members on such trip). Company
will make this payment to the CA&C Account within three (3) business days of:
(i) Company’s receipt of this Agreement duly executed by Employee, and the
Certificate of Results and Proceeds attached hereto as Exhibit “A”, and (ii)
Employee’s return of all Company property as specified in Paragraph 6(f) below.
This Agreement will not become effective until the funds referenced above have
actually been received by Costa Abrams & Coate, LLP on behalf of Employee as
described above. Employee shall cause Costa Abrams & Coate to send a written
confirmation of the funds so received to Stephen L. Saltzman of Loeb & Loeb LLP
on the date of receipt thereof.

 

3. General Release: For and in consideration of the payments and other benefits
described above in Paragraph 2 to which Employee is not otherwise entitled, and
other good and valuable consideration:

 

 

 

 

(a) Employee hereby voluntarily, knowingly and willingly releases, acquits and
forever discharges the Company and each of its former, current and future
parents, subsidiaries, divisions, affiliates, predecessors, successors and
assigns, and each of their respective current, former and future agents,
employees, officers, directors, shareholders, joint venturers, attorneys,
members, representatives, predecessors, successors, assigns, owners and servants
(each, an “Affiliate”) from any and all claims, costs or expenses of any kind or
nature whatsoever, whether known or unknown, foreseen or unforeseen, including
without limitation, any claims for producer fees of any type with respect to any
Company project, any claims for any equity interests or options in any Company,
any claim for unrealized bonuses or dividends, any claims for breach of contract
or producer or executive producer credits of any type, any employment related
discrimination or harassment claims under the Americans with Disabilities Act,
Title VII of the Civil Rights Act, the Family Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Fair
Labor Standards Act, the Employment Retirement Income Security Act, the
California Constitution, and/or the California Labor Code (including without
limitation Labor Code § 132(a) or any claims for serious and willful conduct
allegedly engaged in by the Company), or under common law, which against any or
all of them Employee ever had, now has or hereinafter may have, up to and
including the date of his execution of this Agreement, including, without
limitation, those arising out of or in any way related to Employee’s employment
at the Company or the separation of that employment.

 

(b) It is a condition hereof, and it is Employee’s intention in the execution of
the General Release in subparagraph 3(a), above, that the same shall be
effective as a bar to each and every claim specified above, and in furtherance
of this intention, each Party hereby expressly waives any and all rights and
benefits conferred upon the other by Section 1542 of the California Civil Code,
or by any other statute, rule or common law doctrine of any other jurisdiction
or territory that is similar, comparable, equivalent to, or has the effect of
California Civil Code section 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(c) Notwithstanding Employee’s General Release above, the Parties acknowledge
and agree that such release will not effect Employee’s rights to seek
indemnification to the full extent authorized by California Labor Code § 2802.

 

(d) The Company hereby voluntarily, knowingly and willingly releases, acquits
and forever discharges Employee from any and all claims, costs or expenses of
any kind or nature whatsoever which the Company ever had, now has or hereinafter
may have, up to and including the date of the Company’s execution of this
Agreement, including, without limitation, those arising out of or in any way
related to Employee’s employment with the Company or the separation of that
employment; provided, however, that this release shall not act as a release or
waiver of any kind as to any of the Company’s rights against Employee for (i)
actions of which the Chief Executive Officer of Crimson does not have actual
knowledge on the date hereof, or (ii) actions constituting gross negligence or
willful or intentional misconduct, including without limitation, defamation of
the Company or any Affiliate.

 

2

 

 

4. Confidentiality: Except for disclosure and filing of Mr. Begnaud’s
resignation with the Securities and Exchange Commission as required by
applicable rules and regulations, absent prior express written approval and
permission of the Company, the parties hereto will mutually keep confidential
and not make public or reveal to any person, firm, corporation, association,
partnership or entity of any identity or kind whatsoever, including, without
limitation, any current, former or future employees of Company or any of its
affiliated, subsidiary or parent companies, any information regarding the terms
or existence of this Agreement, including, without limitation, the payment
Employee is receiving hereunder. This confidentiality proscription shall not
apply to Employee or Company (as applicable), providing any such information to
Employee’s spouse, any Party’s accountant, tax consultant and/or the duly
designated taxing authorities of the United States of America and/or the State
of California or unless otherwise compelled to disclose such information by law,
or with respect to the enforcement of a Party’s rights hereunder.

 

5. Breach or Misrepresentation: In the event of any breach by Employee of any
provision of this Agreement, including, without limitation, the Fourth paragraph
hereof, Company shall be entitled to seek a decree of specific performance
against Loanout and/or Employee, as applicable. Such remedy, however, shall be
cumulative and non-exclusive, and shall be in addition to any other remedy to
which Company may be entitled.

 

6. Miscellaneous:

 

(a) Employee represents and warrants to the Company that he has not heretofore
assigned or transferred, or purported to assign or transfer, to any person,
firm, corporation or entity any claim or other matter herein released. Employee
agrees to indemnify Company and anyone else released by this Agreement and hold
them harmless against any claims, costs or expenses, including, without
limitation, attorneys’ fees actually paid or incurred, arising out of, related
to or in any manner whatsoever connected with any such transfer of assignment or
purported to claimed transfer or assignment.

 

(b) With the exception of any confidentiality and dispute resolution policies or
agreements, which shall supplement but not supersede this Agreement, this
Agreement sets forth the entire agreement among Employee and Company and fully
supersedes any and all prior agreements or understandings between or among them
pertaining to the subject matter of this Agreement. It may not be altered,
modified, amended or changed, in whole or in part, except in writing executed by
Employee and Company.

 

(c) Should any provision or term or part of a provision or term, of this
Agreement be declared or determined by any court to be illegal or invalid, the
validity of the remaining parts, provision or terms shall not be affected
thereby and said illegal or invalid part, provision or term shall not be deemed
to be a part of this Agreement.

 

(d) This Agreement shall be governed by the laws of the State of California.

 

3

 

 

(e) Nothing contained in this Agreement nor the fact that the parties sign this
Agreement shall be considered as an admission of any type by any Party.

 

(f) Employee agrees that he will promptly return all Company property and
equipment in his possession, including all business files, records and keys.

 

(g) Employee acknowledges that (i) he has been advised by counsel (namely, Costa
Abrams & Coate, LLP) regarding any potential claims as well as the terms and
conditions of this Agreement before executing it, (ii) he fully understands the
terms of this Agreement including, without limitation, the significance and
consequences of the General Release in Paragraph 3, above, (iii) he is executing
this Agreement in exchange for consideration in addition to anything of value to
which he is already entitled, and (iv) he is fully satisfied with the terms of
this Agreement and is executing this Agreement voluntarily, knowingly and
willingly and without duress.

 

[Signatures on following pages]

 

4

 

 

IN WITNESS HEREOF, this Agreement is entered into as set forth below in Los
Angeles, California.

 

Crimson Forest Entertainment Group, Inc.,     Justin Begnaud a Nevada
corporation     [Employee]           By: /s/ Jonathan Lim     /s/ Justin Begnaud
  Jonathan Lim     Justin Begnaud Title: Chief Executive Officer                
Dated: January 30, 2015   Dated: January 30, 2015           Crimson Forest
Entertainment (USA) LLC,
a California limited liability company               By: /s/ Jonathan Lim      
  Jonathan Lim       Title: Manager / Authorized Signatory                
Dated: January 30, 2015                 Unknown Caller LLC,
a California limited liability company               By: /s/ Jonathan Lim      
  Jonathan Lim       Title: Manager / Authorized Signatory                
Dated: January 30, 2015                 Crimson Forest Films (Canada) Ltd., a
British Columbia company               By: /s/ Jonathan Lim         Jonathan Lim
      Title: Manager / Authorized Signatory                 Dated: January 30,
2015      

 

[Signatures continue on following page]

 

5

 

 

Crimson Forest Films Pty Ltd., an
Australian company       By: /s/ Jonathan Lim     Jonathan Lim   Title: Manager
/ Authorized Signatory         Dated: January 30, 2015         Convergence The
Movie, LLC
a California limited liability company       By: /s/ Jonathan Lim     Jonathan
Lim   Title: Manager / Authorized Signatory         Dated: January 30, 2015    
    Nian The Movie, LLC
a California limited liability company       By: /s/ Jonathan Lim     Jonathan
Lim   Title: Manager / Authorized Signatory         Dated: January 30, 2015  

 

6

 

 

EXHIBIT “A”

 

CERTIFICATE OF RESULTS AND PROCEEDS

 

For good and valuable consideration receipt of which is hereby acknowledged,
Justin Begnaud (“Employee”) hereby acknowledges, certifies and agrees that all
results and proceeds of every kind of the services heretofore rendered by
Employee in connection with all motion picture projects currently in development
at Crimson Forest Entertainment Group, Inc. (“Company”), defined herein as 1)
“Unknown Caller” aka “Life Unknown”; 2) Untitled Nian Monster Project; 3)
“Convergence” and 4) “Impulse,” and including, without limitation, that certain
project presently entitled “Life Unknown” (severally and collectively, the
“Projects”), including without limitation, all related ideas, suggestions,
themes, plots, stories, characterizations, dialogue, titles and other material,
whether in writing or not in writing, at any time heretofore or hereafter
created or contributed by Employee which in any way relate to the Projects or to
the material on which the Projects will be based (collectively, “Material”), if
any, are and shall be deemed to be works made for hire for Company under US
copyright law. Accordingly, Company is and shall be considered the author and,
at all stages of completion, the sole and exclusive owner of the Material and
all right, title and interest therein (the “Rights”). The Rights shall include
without limitation all copyrights, neighboring rights, trademarks and any and
all other ownership and exploitation rights in the Material now or hereafter
recognized in any and all territories and jurisdictions including, by way of
illustration, production, reproduction, distribution, adaptation, performance,
fixation, rental and lending rights, exhibition, broadcast and all other rights
of communication to the public, and the right to exploit the Material throughout
the universe in perpetuity in all media, markets and languages and in any manner
now known or hereafter devised. If under any applicable law the fact that the
Material is a work made for hire is not effective to place authorship and
ownership of the Material and the Projects and all rights therein in Company,
then to the fullest extent allowable and for the full term of protection
otherwise accorded to Employee under such applicable law, Employee hereby
assigns and transfers to Company the Rights and, in connection therewith, any
and all right, title and interest of Employee in the Projects and any other
works now or hereafter created containing the Material.

 

Employee hereby grants Company the right to change, add to, take from,
translate, reformat or reprocess the Material in any manner Company may in its
sole discretion determine. To the fullest extent allowable under any applicable
law, Employee hereby irrevocably waives or assigns to Company Employee’s
so-called “moral rights” or “droit moral”. Employee expressly acknowledges that
many parties will contribute to the Projects and other works that will embody
all or part of the Material. Accordingly, if under any applicable law the above
waiver or assignment by Employee of “moral rights” or “droit moral” is not
effective, then Employee agrees to exercise such rights in a manner which
recognizes the contribution of and will not have a material adverse effect upon
such other parties.

 

Employee will, upon request, execute, acknowledge and deliver to Company any and
all documents consistent herewith that Company may deem reasonably necessary to
evidence and effectuate all or any of Company’s rights hereunder. Upon
Employee’s failure to execute any of the aforementioned instruments within five
(5) business days of Company’s request therefor, Employee hereby irrevocably
appoints Company as attorney-in-fact with full power to execute, acknowledge,
deliver and record in the U.S. Copyright Office or elsewhere any and all such
documents Employee fails to execute, acknowledge and deliver. The appointment
shall be a power coupled with an interest. Company shall provide Employee with
copies of all documents so executed on Employee’s behalf, provided Company’s
failure to do so shall not be considered a breach hereunder.

 

7

 

 

This Certificate of Results and Proceeds may be assigned freely by Company and
such assignment shall be binding upon the Employee and inure to the benefit of
such assignee; provided that if such assignment is to other than a “major” or
“mini-major” motion Projects or television company, or other similarly
financially responsible party, Company shall remain secondarily liable. Employee
hereby covenants and agrees that Employee shall not have or be deemed to have
any lien, charge or other encumbrance upon any of the rights conveyed to Company
herein or proceeds derived therefrom, and that no act of or omission by Company,
nor any other act, omission or event of any kind, shall terminate or otherwise
adversely affect Company’s ownership of the rights conveyed herein. Employee’s
sole remedy for any breach or alleged breach by Company shall be an action at
law to recover such damages as may have been actually suffered by Employee as a
result thereof. Employee hereby waives any right or remedy in equity, including
without limitation, the right to seek injunctive relief. Nothing herein shall
obligate Company to distribute, release or otherwise exploit any of the Material
or the Projects or any element thereof or any other project, product or
production based on or utilizing the Material or the Projects. This Certificate
of Results and Proceeds shall be fully effective according to its terms upon
signature hereof. In the event of any conflict between this Certificate and the
main agreement between the parties for Employee’s services for the Projects, the
main agreement shall control. This Certificate shall be governed by the laws of
the State of California applicable to agreements executed and to be performed
entirely therein.

 

Executed as of December 31, 2014

 

  /s/ Justin Begnaud   JUSTIN BEGNAUD

 

ACKNOWLEDGED AND AGREED:

 

Crimson Forest Entertainment Group, Inc.

 

By: /s/ Jonathan Lim  



  Its: Authorized Representative  

 

8

 

 